DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2010/0168649 A1) in view of O’Connell et al. (US 2015/0133799 A1), Zadno-Azizi (US 2005/0245894 A1), and Aziz et al. (US 2012/0157913 A1).
With regard to claim 1, Schwartz et al. teach a system for delivering a controlled flow infusion comprising: a percutaneous transvascular catheter having a distal end (Fig. 1 member 100), an infusion lumen (Fig. 1 holes 104 distribute an agent which would necessarily come through an infusion lumen) and an occlusion balloon disposed near the distal end (Fig. 1 member 106), the distal end of the percutaneous transvascular catheter sized and shaped for advancement into a blood vessel in fluid communication with microvasculature (Fig. 10, [0033]); a pump in fluid communication with the catheter (exemplary Fig. 4B pump 130); and a controller coupled to the pump ([0057] feedback data is sent to the pump which regulates delivery of treatment).  Schwartz et al. disclose detecting, using pressure measurements, and treating a microvascular obstruction (see at least [0022], [0023], and [0033]) but do not disclose a plurality of infusates or that the controller executes instructions of delivery of a first infusate at a higher flow rate and 
Further, Zadno-Azizi teaches that when delivering a drug to treat an occlusion, as is being done in Schwartz et al., that the fluid may be pulsed to better flush away debris with an exemplary time interval of 5 seconds ([0108]).  Additionally, Aziz et al. teach pulsing and varying the rate during delivery to treat an occlusion which is beneficial to promote better mixing of the infusate for more effective dissolution ([0014], [0016], [0018]).  It would further be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pulsed delivery and variable rates during pulses of the drug substance in Schwartz et al. as Zadno-Azizi and Aziz et al. teach this is beneficial for flushing debris and mixing infusate to treat occlusions.  O’Connell et al. discloses that the injection for measuring is done at a rate higher and faster than coronary flow and this rate can also vary depending on the 
With regard to claims 2-7, see Schwartz et al. [0054] a pressure sensor is integrated with the catheter lumen at a proximal or distal end or can be placed in a separate pressure lumen, Schwartz et al. [0057] the sensor data is communicated to the injector as feedback data for control to regulate delivery of the treatment agents based on the pressure reading.  Further, as combined with O’ Connell et al., O’Connell et al. teach a pressure sensor used to determine the pressure gradient and/or ffr is provided via a pressure sensor 124 mounted to a guidewire 118 ([0024], Fig. 1).  As the teachings of these references are combined as above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sense pressure in Schwartz et al. using a guidewire as O’Connell et al. as O’Connell et al. teach this is effective for sensing pressure to determine the occlusion severity to determine 
With regard to claim 13, see the tapered end generally indicated at 102 in Fig. 1.
With regard to claims 14-17, see Schwartz et al. [0058] flow sensors and other diagnostic sensors ([0065]) can also be used, pressure may be determined with multiple sensors ([0067], [0068]), and sensed values are used to regulate flow ([0057]).  Additionally, as combined with O’ Connell et al., O’Connell et al. teach a pressure sensor used to determine the pressure gradient and/or ffr is provided via a pressure sensor 124 mounted to a guidewire 118 ([0024], Fig. 1).  As the teachings of these references are combined as above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sense pressure in Schwartz et al. using a guidewire as O’Connell et al. as O’Connell et al. teach this is effective for sensing pressure to determine the occlusion severity to determine if treatment is necessary and may be provided in addition to the pressure sensors of Schwartz et al. and yield the same predictable result.  With all the various sensors as disclosed above there would be at least two sensors disposed near the distal end of the catheter.
With regard to claims 18 and 19, see Fig. 5 showing the change in resistance over time, further see at least [0024], [0054], [0065], [0067], [0068], pressure is measured in real-time which is indicative myocardial pressure and is divided by flow to determine resistance.

Claims 1, 3, 5, 7, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2010/0168649 A1) in view of Constantz et al. (US 6,488,671 B1), Zadno-Azizi (US 2005/0245894 A1), and Aziz et al. (US 2012/0157913 A1).



With regard to claims 3, 5, and 7, see Schwartz et al. [0054] a pressure sensor is integrated with the catheter lumen at a proximal or distal end or can be placed in a separate pressure lumen.  Schwartz et al. [0057] the sensor data is communicated to the injector as feedback data for control to regulate delivery of the treatment agents based on the pressure reading.
With regard to claim 13, see the tapered end generally indicated at 102 in Fig. 1.
With regard to claims 14-17, see Schwartz et al. [0054] a pressure sensor is integrated with the catheter lumen at a proximal or distal end or can be placed in a separate pressure lumen. 
With regard to claims 18 and 19, see Fig. 5 showing the change in resistance over time, further see at least [0024], [0054], [0065], [0067], [0068], pressure is measured in real-time which is indicative myocardial pressure and is divided by flow to determine resistance.

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2010/0168649 A1), Constantz et al. (US 6,488,671 B1), Zadno-Azizi (US 2005/0245894 A1), and Aziz et al. (US 2012/0157913 A1) as applied to claim 1 above, and further in view of Bolduc et al. (US 2005/0245897 A1).
With regard to claims 2, 4, and 6, see Schwartz et al. [0054] a pressure sensor can be placed in a separate pressure lumen.  Schwartz et al. [0057] the sensor data is communicated to the injector as feedback data for control to regulate delivery of the treatment agents based on the pressure reading.  Schwartz et al. do not specifically disclose the pressure sensor is provided on a guidewire.  However, Buldoc et al. teach equivalently providing a pressure sensor on a guidewire or mounted with the catheter ([0008]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to sense pressure in Schwartz et al. using a guidewire as Buldoc et al. teach this is equivalent to a pressure sensor mounted with the catheter and would yield the same predictable result.

Response to Arguments
	Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.  As noted previously in the rejection over O’Connell et al. and as rejected above the Examiner considered the vasodilation of O’Connell to also read on the preparatory pulse opening the channel, which is a separate option in the claim from clearing obstructive debris.  The language of the claim does not appear to prevent the situation as provided by O’Connell et al. in which the vasodilation is a by-product of the increased flow as the pulse of fluid still is resulting in the opening of the channel.  Further, in response to Applicant’s arguments that O’Connell teaches away from a controller, O’Connell et al. discloses “Accordingly, it is understood that steps related to data acquisition, data processing, instrument control, and/or other processing or control aspects may be implemented by computing device 132 using corresponding instructions stored on or in a non-transitory computer readable medium accessible by the computing device” ([0034]) most control systems have some level of user input to input the instructions executed by the computer.  In response to the amendment removing the inflation language from the claim the Examiner has also rejected the claims using Constantz et al. above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783